Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163121(12)(13)                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MARIAN ZOMA,                                                                                          Elizabeth M. Welch,
           Plaintiff,                                                                                                 Justices


  v                                                                  SC: 163121
  BOARD OF LAW EXAMINERS,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motions of defendant to extend the time for filing
  its answer and to seal the appendix to the answer are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 6, 2021

                                                                               Clerk